            Case 2:07-cv-02513-GMS Document 2646 Filed 05/28/21 Page 1 of 3



 1   Kristen Clarke
 2
     Assistant Attorney General
     Steven H. Rosenbaum (NY Bar No.
 3   1901958)
     Cynthia Coe (DC Bar No. 438792)
 4   Maureen Johnston (WA Bar No. 50037)
 5   Nancy Glass (DC Bar No. 995831)
     Beatriz Aguirre (NV Bar No. 14816)
 6   U.S. Department of Justice,
     Civil Rights Division
 7
     Special Litigation Section
 8   150 M Street NE, 10th Floor,
     Washington, D.C.
 9

10   Attorneys for the United States

11                                UNITED STATES DISTRICT COURT

12                                  FOR THE DISTRICT OF ARIZONA

13    Manuel de Jesus Ortega Melendres, on
      behalf of himself and all others similarly                Civil Case No.: 2:07-cv-2513-PHX-GMS
14
      situated; et al.
15
                          Plaintiffs,                           UNITED STATES’ MOTION TO
16    and                                                       APPEAR TELEPHONICALLY AT
                                                                JUNE 3, 2021 HEARING
17
      United States of America
18
                          Plaintiff-Intervenor,
19

20           v.
21    Paul Penzone, in his official capacity as
22    Sheriff of Maricopa County, AZ; et al.

23                         Defendants.
24

25
            In its order scheduling a hearing in this matter for June 3, 2021, the Court indicated that
26
     the parties may appear telephonically. Dkt. 2636. Counsel for the United States wish to appear at
27

28


                       UNITED STATES’ MOTION TO APPEAR TELEPHONICALLY AT JUNE 3, 2021 HEARING
            Case 2:07-cv-02513-GMS Document 2646 Filed 05/28/21 Page 2 of 3



 1   the hearing in person and telephonically. Accordingly, the United States respectfully requests a
 2   call-in number for the hearing.
 3
            Respectfully submitted this 28th day of May, 2021.
 4
                                                         Kristen Clarke
 5                                                       Assistant Attorney General
 6                                                       Civil Rights Division

 7                                                       Steven H. Rosenbaum
                                                         Chief, Special Litigation Section
 8

 9                                                        Cynthia Coe
                                                          Acting Special Counsel (DC Bar No. 438792)
10

11                                                           /s/    Nancy Glass
                                                             Nancy Glass (DC Bar No. 995831)
12                                                           Maureen Johnston (WA Bar No. 50037)
                                                             Beatriz Aguirre (NV Bar No.14816)
13
                                                             Trial Attorneys
14                                                           U.S. Department of Justice
                                                             Civil Rights Division
15                                                           Special Litigation Section
16                                                           Telephone: (202) 598-0139
                                                             nancy.glass@usdoj.gov
17
                                                             ATTORNEYS FOR THE UNITED STATES
18

19

20

21

22

23

24

25

26

27

28

                                                         2
                       UNITED STATES’ MOTION TO APPEAR TELEPHONICALLY AT JUNE 3, 2021 HEARING
             Case 2:07-cv-02513-GMS Document 2646 Filed 05/28/21 Page 3 of 3



 1                                         CERTIFICATE OF SERVICE
 2          I certify that on or about May 28, 2021, I filed the foregoing through the Court’s CM/ECF
 3   system, which will serve a true and correct copy of the filing on counsel of record.
 4
                                                            /s/ Nancy Glass
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                           3
                         UNITED STATES’ MOTION TO APPEAR TELEPHONICALLY AT JUNE 3, 2021 HEARING
